          Case 1:19-cv-12564-MBB Document 7 Filed 01/15/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


                                   )
 AMERICAN CIVIL LIBERTIES UNION OF )
 MASSACHUSETTS and LAWYERS FOR     )
 CIVIL RIGHTS,                     )
                                   )
                    Plaintiffs,    )
                                   )                 C.A. No. 19-cv-12564
                 v.                )
                                   )
 UNITED STATES DEPARTMENT OF       )
 HOMELAND SECURITY, and UNITED     )
 STATES IMMIGRATION AND CUSTOMS )
 ENFORCEMENT,                      )
                                   )
                    Defendants.    )
                                   )

                                  AFFIDAVIT OF SERVICE

I, Rachel Murphy, hereby state and affirm as follows:

   1. I am a paralegal at Block and Leviton LLP, the law firm that represents the Plaintiffs in the

       above-captioned matter.

   2. On December 23, 2019, I served the Summons and Complaint in this action upon the

       following via certified mail, return receipt requested:

           a. Andrew Lelling, U.S. Attorney for the District of Massachusetts
              1 Courthouse Way, Suite 9200
              Boston, MA 02210

           b. William P. Barr, Attorney General of the United States
              950 Pennsylvania Ave. NW
              Washington, DC 20530

           c. United States Department of Homeland Security
              Office of the General Counsel
              Washington, DC 20528




                                                 1
          Case 1:19-cv-12564-MBB Document 7 Filed 01/15/20 Page 2 of 2



           d. U.S. Immigration and Customs Enforcement
              500 12th St. SW
              Washington, DC 20536


Signed under the penalties of perjury this 15th day of January, 2020.



                                                            ________________________
                                                            Rachel Murphy




                                                2
